Citation Nr: 0728845	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-23 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1976.  He died in September 1999.  The appellee, D. C. 
Chisholm, has heretofore been found to be the surviving 
spouse of the veteran.  The Board notes that both the 
appellee and the appellant have the same first and last 
names.  The appellant, D. A. Chisholm, claims to be the 
surviving spouse of the veteran.  It is her status as the 
surviving spouse that is at issue.  The Board notes that this 
is a contested claim. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Administrative Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although this is a contested claim, the RO did not comply 
with the procedures set out in 38 C.F.R. § 19.100-19.102 
(2006).  In this regard, the Board observes that the appellee 
was not provided with notice of the content of the 
appellant's substantive appeal and notice of the actions 
taken by the RO, including copies of any supplemental 
statements of the case.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
appellant has not been sent the required notice with respect 
to her claim.  The February 2006 notice letter does not 
inform the appellant of all the information and evidence 
necessary to substantiate her claim, inform her of which 
portion, if any, of the evidence which is to be provided by 
the appellant and which part, if any, the VA will attempt to 
obtain on behalf of the appellant.  In addition, the letter 
did not request that the appellant provide any evidence in 
the appellant's possession that pertains to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must comply with the contested 
claims procedures set forth in 38 C.F.R. 
§ 19.100-19.102.  In this regard, the 
appellee must be provided notice of the 
content of the appellant's substantive 
appeal, notice of the actions taken by 
the RO, and a copy of any supplemental 
statements of the case issued.   

2.  Send the appellant a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate her 
claim, and to include notice that she 
should submit any pertinent evidence in 
her possession.  The letter should inform 
the appellant of which portion, if any, 
of the evidence is to be provided by the 
appellant and which part, if any, the VA 
will attempt to obtain on behalf of the 
appellant.  This letter should also 
provide as an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the appellant's claim.  The RO should 
issue a supplemental statement of the 
case which shows consideration of all 
evidence received since the May 2006 
statement of the case and inform the 
appellant of any issue with respect to 
which further action is required to 
perfect an appeal.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



